     Case: 1:20-cv-01077 Document #: 13 Filed: 05/29/20 Page 1 of 1 PageID #:74

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

North American Herb and Spice Co. Ltd. LLC
                                                  Plaintiff,
v.                                                             Case No.: 1:20−cv−01077
                                                               Honorable Elaine E. Bucklo
Pages of Purpose LLC
                                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 29, 2020:


         MINUTE entry before the Honorable Elaine E. Bucklo: Pursuant to the Fourth
Amended General Order 20−0012, the scheduling conference set for 6/4/2020 is stricken
and reset for 7/14/2020 at 9:45 a.m. (to track the case only, no appearance is required).
Rule 26(f) Report re MIDP due 7/7/2020. The Report must conform to the Mandatory
Initial Discovery Pilot program of the district court. The form of the Report can be found
on Judge Bucklo's page at www.ilnd.uscourts.gov. The court will enter a scheduling order
in response to the status report. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
